         Case 1:18-cv-02350-RMC Document 21 Filed 05/30/19 Page 1 of 25



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

ITServe Alliance, et al.,                  )         C/A No.: 1:18-cv-2350-RMC
                                           )         (Lead case in consolidated cases)
                      Plaintiffs,          )
                                           )
               v.                          )
                                           )
L. Francis Cissna, Director, United States )
Citizenship and Immigration Services,      )
                                           )
                      Defendant.           )
____________________________________)

     PLAINTIFFS’ RESPONSE TO DEFENDANT’S SUPPLEMENTAL BRIEFING

       At the hearing on May 9, 2019, this Court recognized that the February 2018 Memo

coincided with a stark uptick in H1B denials. Arg. Transcr. at 11:5-6. Yet, in the face of such

disparate results, the Agency argued that the February 2018 memo changed nothing. Id. at 11:2-4.

The Court pushed back: “Well, if it’s not changing things, the question then becomes why are the

results so different?” Id. The Court identified the tension between the Agency’s litigation position

and the facts. Thus, the Court asked the Agency brief three issues: (1) whether discovery is

appropriate to discern the true “nature” of the change wrought by the February 2018 Memo; (2)

whether the Agency had a proposed remedy for the unreasonable delays in H1B visa adjudications;

and (3) whether this February 2018 Memo increased H1B adjudication times. Arg. Transcr. at

13:1-10, 27:3-15. The Agency filed its supplemental brief on May 23, 2019. [ECF No. 20]. For

the reasons below, this Court should allow the Plaintiffs to engage in discovery to identify the

Agency’s actual intent behind the February 2018 Memo and the actual reasons for the

unreasonable delays associated with H1B applications for IT consulting companies.




                                                 1
           Case 1:18-cv-02350-RMC Document 21 Filed 05/30/19 Page 2 of 25



I.     The Agency’s actual intent for the legislative rules articulated in the February 2018
       Memo presents a question of fact.

       The Court is presented with multiple challenges 1 to denied H-1B visa petitions which are

all driven by the agency’s two unlawful legislative rules:

       If the petitioning employer has at least one employee who performs services at a
       client location then the employer must provide proof of actual control over all
       aspects of the employee’s day to day work activity; and,

       If the petitioning employer has at least one employee who performs services at a
       client location then the employer must provide proof of “specific non-speculative
       work assignments” for the entire duration of the H-1B visa.

       These rules only apply to petitioning employers whose employees perform services at

client locations (“targeted employers”). Failure to provide this evidence results in full denial of

the H-1B visa petition or a partial denial (for shorter duration). The partial denials are (apparently)

based on the application of the unlawful requirement to prove non-speculative work assignments.

The cases also challenge the legal ability to partially deny an H-1B visa. Plaintiffs allege that these

rules are unlawfully created legislative rules, and consequently decisions based upon the rules are

invalid.




1
  The Agency again repeats its claim that the consolidated cases comprise an improper
programmatic challenge to the February 2018 Memo. Gov’t Br. at 1-9. The Agency argues that
challenges to the Agency’s rules should proceed in a “case-by-case approach.” Id. However, the
Agency fails to recognize that the consolidated cases are a case-by-case approach. Each
consolidated case represents an individual final agency action where the Agency’s rules have been
applied and caused a plaintiff harm. And this Court is called upon to determine if the rules exist
and if they are unlawful. As seen by the cases cited by the agency, the prohibition on programmatic
challenges does not preclude review of large numbers of cases filed by aggrieved parties, but rather
prohibits vague facial assertions of agency wrongdoing and pleas for wide ranging judicial
oversight of executive functions. See id. at 8, note 1. The agency also makes an argument best
categorized as an “appeal to tradition” (also known as argumentum ad antiquitatem, appeal to
antiquity, or appeal to common practice). The argument essentially takes the form of "this is right
because we've always done it this way." In essence the agency states that because it has been
violating the law for a long period of time the Court should acquiesce to this behavior. The agency
points to no law that articulates this principle.
                                                  2
         Case 1:18-cv-02350-RMC Document 21 Filed 05/30/19 Page 3 of 25



       In the event the Court finds the rules are lawfully created, Plaintiffs’ next argument is that

the rules, and decisions based thereon, are arbitrary and capricious. The "arbitrary or capricious"

provision -- is a catchall, picking up administrative misconduct not covered by the other more

specific paragraphs. Association of Data Processing Service Organizations, Inc. v. Board of

Governors of Federal Reserve System, 745 F.2d 677, 683, (D.C. Cir. 1984). “Normally, an agency

rule would be arbitrary and capricious if the agency has relied on factors which Congress has not

intended it to consider, entirely failed to consider an important aspect of the problem, offered an

explanation for its decision that runs counter to the evidence before the agency, or is so implausible

that it could not be ascribed to a difference in view or the product of agency expertise.” Motor

Vehicle Mfrs. Ass'n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43, 103 S. Ct. 2856, 77 L. Ed.

2d 443 (1983). “At the very least, the agency must have reviewed relevant data and articulated a

satisfactory explanation establishing a "rational connection between the facts found and the choice

made.” Id.

       In their response brief, the Agency again argues the difference between legislative and

interpretative rules (though this does not address the question presented for supplemental briefing).

Courts generally refer to the category of rules to which the notice and comment requirements do

apply as "legislative rules" or, sometimes, "substantive rules." Mendoza v. Perez, 754 F.3d 1002,

1020-1021 (D.C. Cir. 2014). An agency is generally required by the APA to publish notice of

proposed rulemaking in the Federal Register and to accept and consider public comments on its

proposal. 5 U.S.C. § 553. The APA exempts from these procedural requirements: (1) interpretative

rules; (2) general statements of policy; and (3) rules of agency organization, procedure, or practice.

Id.




                                                  3
         Case 1:18-cv-02350-RMC Document 21 Filed 05/30/19 Page 4 of 25



        Interpretive rules “describe the agency's view of the meaning of an existing statute or

regulation." Id. The hallmark of the court’s inquiry in distinguishing legislative rules from

interpretative rules "is whether the new rule effects a substantive regulatory change to the statutory

or regulatory regime." Id. Interpretative rules are those that clarify a statutory or regulatory term,

remind parties of existing statutory or regulatory duties, or "merely track[]" preexisting

requirements and explain something the statute or regulation already required. Id.               To be

interpretative, a rule "must derive a proposition from an existing document whose meaning

compels or logically justifies the proposition." Id.

        A legislative rule, on the other hand, "is one that does more than simply clarify or explain

a regulatory term, or confirm a regulatory requirement, or maintain a consistent agency policy. Id.

“A rule is legislative if it supplements a statute, adopts a new position inconsistent with existing

regulations, or otherwise effects a substantive change in existing law or policy.” Id. (policy memo

that ignored the general rule of the regulation could not be deemed to interpret it.). When

evaluating agency rules for legislative effect courts are mindful that “the purpose of the APA

would be disserved if an agency with a broad statutory command . . . could avoid notice-and-

comment rulemaking simply by promulgating a comparably broad regulation . . . and then invoking

its power to interpret that statute and regulation in binding the public to a strict and specific set of

obligations. Id. at 1022. The test Courts apply when making factual and legal determinations on

the legislative nature of a rule is succinctly put here:

        (i) did the agency express its intention as to whether it is a legislative rule;

        (ii) does the rule amend a prior legislative rule; and

        (iii) does the agency leave adjudicators free to exercise their discretion and disregard the
              rule or is it binding on the agency and public?

See Funeral Consumer Alliance, Inc. v. FTC, 481 F.3d 860, 863-64 (D.C. Cir. 2007)

                                                   4
          Case 1:18-cv-02350-RMC Document 21 Filed 05/30/19 Page 5 of 25



         At argument and in its brief the agency points to sporadic examples of where the agency

has historically taken action consistent with the February 2018 memo. However, if, as the agency

asserts to this Court, these rules had always been in place from the beginning of the H-1B visa,

then companies in the targeted employer category would have been excluded long ago. However,

this is not the case. These targeted employers have been participating in the H-1B visa for 30

years.

         The agency argues that the rules in the February 2018 memo are “guidance” and grant

adjudicators discretion to act. This may have been true in the past, which would explain the

sporadic application of these rules. 2 However, since the February 2018 memo it is clear that the

rules have transcended “guidance” and are now legislative rules that set conditions for approval of

benefits and alter the legal relationship between targeted employers and the agency.



         II.     Discovery in APA Cases is Permissible When the Agency has Engaged in
               Affirmative Misconduct or Bad Faith and When the Agency Failed to Provide a
               Reason for a Final Agency Action.


         Discovery is necessary in this case for the Court to answer the legal questions presented by

this case. Generally, discovery beyond the administrative record is required in two situations: when

it "provides the only possibility for effective judicial review and … there have been no




2
  If the rules were guidance, the application of the rules would be reviewable under the arbitrary
and capricious standard. Given the fact that H-1B visa are temporary benefits, most employers
historically could not justify the litigation expense to hire a single employee. This is especially
true when considering the time lost on the visa due to court process. Even if successful, the visa
would be valid for at best two years, which hardly gives the employer time to recoup the cost of
litigation. Also, given how rare and sporadic the application of the rules were, employers could
refile with the agency with a high likelihood of the petition being approved the second time around.
Only now that the agency requires adjudicators to strictly apply these rules across the board have
employers been forced to spend resources and time to challenge denials.
                                                  5
         Case 1:18-cv-02350-RMC Document 21 Filed 05/30/19 Page 6 of 25



contemporaneous administrative findings" (so that without discovery the administrative record is

inadequate for review), and when "there has been a strong showing of bad faith or improper

behavior" (so that without discovery the administrative record cannot be trusted). Saratoga Dev.

Corp. v. United States, 21 F.3d 445, 458 (D.C. Cir. 1994), citing Community for Creative Non-

Violence v. Lujan, 908 F.2d 992, 997 (D.C. Cir. 1990). See also Neighborhood Assistance Corp.

of Am. v. United States HUD, 2011 U.S. Dist. LEXIS 91571, *3, 2011 WL 3611461, citing Eugene

Burger Management Corp. v. United States Dep't of Housing and Urban Dev., 192 F.R.D. 1, 12

(D.D.C. 1999) (quoting Saratoga Dev. Corp. v. United States, 21 F.3d 445, 458, 305 U.S. App.

D.C. 351 (D.C. Cir. 1994)) (stating that one of the two circumstances in which discovery in an

APA case is permitted is where there has been "a strong showing of bad faith or improper behavior

so that without discovery the administrative record cannot be trusted."); see also Tummino v. Von

Eschenbach, 427 F. Supp. 2d 212, 230-31 (E.D.N.Y. 2006) (stating that despite the general "record

rule" governing judicial review of agency action, an extra-record investigation by the reviewing

court may be appropriate where there has been a strong preliminary showing of bad faith or

improper behavior on the part of the agency); Preserve Endangered Areas of Cobb's History v.

U.S. Army Corps of Eng'rs, 87 F.3d 1242, 1246-47 n.1 (11th Cir. 1996).

       A. The agency failed to create a contemporaneous explanation of its actions and
          discovery is necessary for effective judicial review.

       Here, discovery is necessary for effective judicial review. First, the Agency failed to

articulate its rationale for partial denials, and discovery is required to determine the agency basis

for these actions. See Saratoga Dev. Corp., 21 F.3dat 458. The agency is also required to provide

an administrative record when it creates legislative rules. The agency has not maintained an

administrative record for these rules, and such record is necessary for the Court to properly

evaluate the agency’s legislative intent behind the rules

                                                 6
        Case 1:18-cv-02350-RMC Document 21 Filed 05/30/19 Page 7 of 25




       B. Discovery is necessary to determine agency intent and the factors the agency
          considered.

       Second, discovery is necessary to discern the Agency’s actual intent when it issued the

February 2018 Memo. The agency has created a rule that divides H-1B petitioners into two

categories and applies different evidentiary requirements to each. This Court must determine

whether the agency intended its employees, and the targeted employers, to comply with these rules.

Determining the intent behind these rules is inherently a factual inquiry which the agency is intent

on avoiding. After all, as noted by the D.C. Circuit in Chamber of Commerce of the United States

v. OSHA, 636 F.2d 464, 468 (D.C. Cir.1980):

       [a]scertaining that an agency intended to engage in legislative rulemaking presents
       a far more difficult inquiry. Divining agency intent is rarely a simple matter, for
       bureaucratic boilerplate often obscures the true purpose. The administrative
       agency's own label is indicative but not dispositive; we do not classify a rule as
       interpretive just because the agency says it is.

       The record before the Court includes policy memoranda defining the rules and multiple

decisions applying the rules. The Court has also seen that the agency’s Adjudicator Field Manual

states that USCIS adjudicators must strictly adhere to the requirements in the policy memoranda.

At argument, after speaking with agency counsel, the agency’s representative stated:

       The first technical point is about the 2018 Guidance Memorandum. There was a
       question put forward about the agency's position. The agency's position is
       adjudicators have to follow the guidance memorandum. We're not disputing that.
       these policy memoranda must be complied with.

Arg. Transcr. 46: 5-9. The agency states that although the rules must be complied with, it

did not intend for the rules to be legislative. Id. Thus, the question of intent is an open

question the Court must resolve.




                                                 7
           Case 1:18-cv-02350-RMC Document 21 Filed 05/30/19 Page 8 of 25




        C. The agency intentionally created a regulatory Catch-22 with its two rules.

        A third consideration in the intent analysis is the fact that the agency’s application of the

employer-employee relationship rule and the specific non-speculative assignment rule also create

a Catch-22 for targeted employers. 3

        On the other hand, the agency demands evidence from the client about the specific projects

the employee will work on and why the client requires someone with the employee’s particular

skill set on the project. 4

        The ultimate “catch” is that the stronger the petitioning employer’s actual control over the

employee, the less evidence the employer will have regarding the client’s particular need for the

employee.

        The inverse is also true. If the client has too much input on the employee’s activities and

projects then the petitioning employer cannot show actual control. Thus, the agency has created

rules that work in opposition to each other, and allow it to deny petitions that do not fall into the

undefined Goldilocks.

        The agency’s legislative intent behind the rules would also be displayed in communication

between agency officials and with outside sources. What sources did the agency rely on when

determining it would create these rules? Are they sources Congress intended the agency to

consult?




3
  Often times the documents demanded by the agency are inaccessible to targeted employers
because they are not a party to the particular contracts demanded by the agency. If not produced,
that agency denies the petition.
4
  Here again, these documents may contain confidential or trade secret material which the client
may refuse to divulge. Without these documents the agency denies the petition.
                                                 8
        Case 1:18-cv-02350-RMC Document 21 Filed 05/30/19 Page 9 of 25




       D. The agency’s intent in creating template RFEs and decision letters.

       Fourth, in all of the as applied challenges the underlying denials and requests for evidence

are strikingly similar. This is not the result of mere coincidence. These documents are the result

of templates drafted and approved by agency headquarters.              See https://www.uscis.gov/

outreach/feedback-opportunities/review-and-revision-request-evidence-templates (accessed May

28, 2019). The motive and rationale of the agency when creating template requests for evidence

and template denial letters enforcing the rules is likewise a fact question. When creating templates

for adjudicators to use, did the agency intend for them to be binding? How were adjudicators

trained on these rules? Were they presented as mere “guides” or were they trained that compliance

was mandatory?

       The motive, rationale, and statements of policy makers when drafting the policy

memoranda articulating the rules is a fact question that must that answered before this Court can

address the legal question. Getting “behind the boilerplate,” this Court would be benefited from

facts showing if and why the agency intended to target and eliminate a particular business model

from the H-1B visa program. Likewise, the question of whether the agency was intending to

eliminate nationals from a particular country by enforcing the rules is relevant.

       E. Discovery is necessary to determine the factors the agency considered.

       Further, if the Court determines the rules are lawful then the Plaintiffs continue their fight

and challenge the rules and decisions based thereon under the arbitrary and capricious standard.

Under this standard the Court evaluates if the agency considered the correct factors when making

its decision. The factual information developed to establish agency intent is also applicable to the




                                                 9
        Case 1:18-cv-02350-RMC Document 21 Filed 05/30/19 Page 10 of 25



arbitrary and capricious review. The following issues must be developed and evaluated in

discovery to determine if the agency considered the correct factors.

       As a threshold matter, discovery is required to remedy the agency’s failure to create a

contemporaneous explanation of the agency action. Beyond the discovery needed to complete the

basis for the individual partial denials, the reason for the agency’s rule allowing partial denials

based on evidence of specific non-speculative work assignments is relevant to the Court’s analysis.

       1. Factors considered by the agency in partial denials.

       The agency is not funded by appropriated tax dollars, but rather runs on fees collected when

petitions are filed. The Basic Filing Fee and Application to Extend Status Fees are allowed by

statute, but the rate is determined by notice and comment rulemaking. 8 U.S.C. § 1356(m). All

other fees are authorized and determined by statute. 8 U.S.C. § 1184(c)(9)(B). Fees collected

from the H-1B program are used by Defendant to fund a wide variety of activities. 8 U.S.C. §

1356(s). It is common for targeted employers to pay the following fees for an initial H-1B filing:

       Basic Filing Fee (8 C.F.R. § 103.7(b)(1)(I))                    $460.00
       Dependent H-4 Fee (Spouse or child of H-1B) 5                   $370.00
       User Fee (Id. at § (b)(1)(GGG))                                 $1500.00
       Fraud Prevention Fee (Id. at § (b)(1)(HHH))                     $500.00
       Border Security Fee (Id. at § (b)(1)(III))                      $4000.00
       Premium Processing (Id. at § (b)(1)(SS)                         $1410.00

       Targeted employers typically pay the following fees for the first extension petition for an

H-1B employee to continue in the same position:

       Basic Filing Fee (Id. at § (b)(1)(I))                           $460.00
       Extend Status (Id. at § (b)(1)(X))                              $370.00
       Dependent H-4 Fee (Spouse or child of H-1B)                     $370.00
       User Fee (Id. at § (b)(1)(GGG))                                 $1500.00
       Premium Processing (Id. at § (b)(1)(SS)                         $1410.00



5
 Beneficiaries of an approve I-140 whose spouse intends to work must also pay the $410 EAD
Fee.
                                                10
        Case 1:18-cv-02350-RMC Document 21 Filed 05/30/19 Page 11 of 25



       It is common for targeted employers to pay the following fees for each additional extension

petition for an H-1B employee to continue in the same position:

       Basic Filing Fee (Id. at § (b)(1)(I))                         $460.00
       Dependent H-4 Fee                                             $370.00
       Premium Processing (Id. at § (b)(1)(SS)                       $1410.00

       The statute and regulatory scheme anticipate the Plaintiff’s typical member company who

files for an H-1B visa would have an initial three-year petition (filing fees of $8,085) and one

extension petition (filing fees $3,925) during the six-year cap period. If the employee is the

beneficiary of an approved immigrant visa the employer would pay H-1B extension petition filing

fees of $2,055 until the employee becomes a lawful permanent resident.

       Discovery is necessary to determine if the Agency began its policy of partial denials/short

term approvals in an attempt to force multiple filings, and thus drive up the amount of filing fees

the targeted businesses were required to pay. Did the agency consider a self-interested profit

motive when implementing this practice? Or, did the agency implement this rule in an attempt to

make participation in the H-1B visa cost prohibitive for targeted employers? The communications

between agency officials on this point would be telling as to which factors the agency considered

when making this rule. Evidence gathered through discovery in the form of comprehensive data

on the practice of partial denials and how that corresponds to revenue generated by the agency

would also aid the Court in making a decision. The Court could determine from comprehensive

data when this practice began in earnest: an issue that his contested between the parties.

        The motive, rationale, and statements of policy makers when drafting the policy

memoranda articulating the rules is a fact question that must that answered before this Court can

address the legal question. Getting behind the boilerplate, this Court would be benefited from facts

showing if and why the agency intended to target and eliminate a particular business model from



                                                11
        Case 1:18-cv-02350-RMC Document 21 Filed 05/30/19 Page 12 of 25



the H-1B visa program. Likewise, the question of whether the agency was intending to eliminate

nationals from a particular country by enforcing the rules is relevant.

       2. Factors considered when making and implementing the “Specific Non-Speculative
          Work Assignment” Rule.

       In its RFEs and denial letters, the agency states that it can “discern” whether a position is

so complex that it requires a degree in a specific specialty. It demands evidence of the exact

assignments and project details the IT employee will work on for the duration of the H-1B visa.

From this the agency adjudicator determines if the IT position is more complex than a similar

position that does not require a degree. The agency often rejects evaluations conducted by college

professors and industry leaders who opine that a bachelor’s or higher degree is the minimum

requirement for entry into occupation.

       However, the agency lacks any identifiable expertise in the information technology field,

making its ability to conduct this analysis highly questionable. For instance, the agency lists it

hiring criteria for service center adjudicators on USA JOBS and its Adjudicator Field Manual.

Surprisingly, the agency does not require its adjudicators have any degree, let alone a degree in

the specific specialty over which they are adjudicating H-1B visas for. 6 Appx. 1.

       When evaluating the legislative rule, this Court will benefit from seeing the factors the

agency considered when determining it had the ability to independently evaluate the relative

complexity of various occupations in the information technology industry.

       Likewise, the agency’s partial denials are based on its “specific non-speculative work

assignments” rule. This Court requires this evidence to evaluate the agency’s reasoned decision

making in those petitions.



6
 Donald Neufeld, the chief of all USCIS Service Center Operations, does not possess a
bachelor’s degree.
                                                 12
        Case 1:18-cv-02350-RMC Document 21 Filed 05/30/19 Page 13 of 25




       III.    Discovery is necessary because of agency bad faith or improper behavior.



       Here, discovery is necessary because there are viable claims of agency bad faith or

improper behavior. The agency seeks to eliminate targeted employers from utilizing the H-1B visa

(“targeted employers”). The agency is intentionally and systematically blocking statutorily created

immigration benefits and has ceased to “take Care that the Laws be faithfully executed...” United

States Constitution, Article II, Section 3.

       Thus, the agency has engaged in intentional and affirmative misconduct in pursuit of this

goal. The indicia of this bad faith or misconduct is see in the agency’s actions in the recent past.

As discussed in Plaintiffs’ briefs, the agency has intentionally delayed processing of H-1B visas

and launched a campaign of harassing requests for evidence against targeted employers. Beyond

the delays, the agency has begun a coordinated campaign to eliminate targeted employers from the

H-1B program, and to remove from the country its employees already admitted on H-1B visas.

Many of these employees have been lawfully living in the United States with their families, paying

taxes, for over 10 years.

       A. Pattern and Practice of Limiting Duration of Targeted Employer’s H-1B Visa
          Duration is a Pretext for Eliminating Targeted Employers and their Employees
          from the United States.

       First, there is a pattern and practice of limiting the duration of targeted employer’s H1B

applications as pretext for eliminating targeted employers and their H-1B employees. The authority

for partial denials was first publicly articulated in the February 2018 memorandum. The agency

points to isolated incidents where this happened in the recent past. However, prior to the memo




                                                13
        Case 1:18-cv-02350-RMC Document 21 Filed 05/30/19 Page 14 of 25



the examples provided to this Court are anomalous or were so extremely rare that the practice was

unnoticed by immigration lawyers or targeted employers.

       The shortened approval periods (of days, weeks, months) required targeted employers to

file H-1B visa extension petitions nearly every four to six months instead of every three years.

Because the agency previously granted deference to prior H-1B visa petition decisions and did not

require a full de novo review of a petition to extend an H-1B visa, this would have been a mere

expensive inconvenience. See Policy Memorandum, The Significance of a Prior CIS Approval of

a Nonimmigrant Petition in the Context of a Subsequent Determination Regarding Eligibility for

Extension of Petition Validity (“Deference Memo”) (April 23, 2004). However, shortly before

unveiling the policy in the February 2018 memo the Agency revoked the Deference Memo, and

decreed that all extension petitions would be reviewed de novo, with no deference given to a prior

decision to approve a petition. See PM-602-0151, Rescission of Guidance Regarding Deference

to Prior Determinations of Eligibility in the Adjudication of Petitions for Extension of

Nonimmigrant Status (October 23, 2017). The intent behind this change, and its effect, is to

eliminate H-1B workers who had been in this country for years and had approved immigrant visa

petitions and were waiting for green cards.

       B. Enforcement of Actual Control/Employer Employee Rule and Specific Non-
          Speculative Work Assignment Rule.

        Second, the agency began announcing new policies that are applied to initial H-1B and

extension (“continued employment”) H-1B petition adjudications. These policies were designed

to eliminate the targeted employers from the H-1B visa program.          On February 22, 2018,

Defendant issued unlawful legislative rules via a “policy memorandum” (PM-602-0157) and

explicitly created two tiers of H-1B employers with two separate sets of evidentiary requirements.

Defendant’s rules were designed to eliminate targeted employers from the H-1B program. These

                                               14
        Case 1:18-cv-02350-RMC Document 21 Filed 05/30/19 Page 15 of 25



rules set special evidentiary criteria that only applied to targeted employers and were effectively

impossible to satisfy.

       C. Attempts to Unlawfully Eliminate Targeted Employers from the F-1 STEM OPT
          Program.

       Third, in early 2018, without any notice to the public, the agency changed its website

governing the F-1 STEM OPT visa (a visa category utilized by the targeted employers to train

recent graduates from US colleges and universities). Via a website change, Defendant explicitly

eliminated the targeted employers from participating in the STEM OPT F-1 visa program.

Defendant also sought to penalize students who were employed by the targeted employers and

who had complied with the rules as they existed prior to the website rule change. Following

litigation, the agency was forced to publicly abandon this unlawful rule change. See 3:18-cv-

01823-K, ITSERVE ALLIANCE, INC. v. NIELSEN (NDTX 2018).

       D. Changes to Adjudication and Delays of Spousal Employment Authorization
          Documents (EAD) Prevent Spouses from Accessing a Defined Entitlement.

       Fourth, the Agency’s treatment of dependent spouse’s applications for work authorization

reveals bad faith. Indian nationals currently have a backlog on immigrant visas that will delay their

adjustment of status to permanent resident (green card) for up to 150 years for professionals

holding advanced degrees and 17 years for professionals holding a bachelor’s degree.

https://www.cato.org/blog/150-year-wait-indian-immigrants-advanced-degrees. (accessed May

29, 2019).

       Approval of the immigrant petition does not grant the green card or any independent

immigration status. The approved immigrant petition essentially establishes the persons place in

line. Consequently, these H-1B holders and their H-4 dependents must extend their nonimmigrant

visa multiple times before getting a green card.



                                                   15
        Case 1:18-cv-02350-RMC Document 21 Filed 05/30/19 Page 16 of 25



       An approved immigrant petition also grants immediate family of the primary H-1B

beneficiary with the ability to work in the United States upon an approved Form I-765, Application

for Employment Authorization. Not all H-1B derivative beneficiaries (H-4 visa holders) are

eligible for employment authorization documents (“EAD”). This benefit is limited to H-4 visa

holders whose spouse is also the beneficiary of an approved immigrant visa petition.

       The agency previously adjudicated the primary H-1B beneficiary and his/her derivative

beneficiary’s (H-4) extension applications (Form I-539, Application to Extend/Change

Nonimmigrant Status) at the same time as the underlying extension petition. The agency has

changed this, separating the adjudication of the H-1B and H-4 extension applications. The H-4 is

only adjudicated upon approval of the primary beneficiary’s H-1B.

       Currently the Vermont Service Center is taking up to 8.5 months to process H-4 Form I-

536 extension applications. The California Service Center is taking up to 5 months to process H-

4 Form I-536 extension applications.

       The agency refuses to accept H-4 Employment Authorization Documents (EAD) until after

the H-4 extension had been adjudicated. When the H-4 extension is approved, the spouse must

pay the agency $410 for each application.

       Processing times for H-4 EADs are currently approximately five months according to the

agency. https://egov.uscis.gov/processing-times/ (accessed May 29, 2019). On the agency’s

website it posts information about the H-4 EAD.           https://www.uscis.gov/working-united-

states/temporary-workers/employment-authorization-certain-h-4-dependent-spouses         (accessed

May 29, 2019). The agency makes the following points clear:

   •   The H-4 spouse is not authorized to work until the EAD has been approved and received;
   •   H-4 EADs will not be backdated to the date of the primary H-1B visa’s approval;
   •   H-4 EADs automatically end when the primary visa expires.


                                               16
        Case 1:18-cv-02350-RMC Document 21 Filed 05/30/19 Page 17 of 25



   •   Working in the United States without an approved valid EAD can create lasting
       immigration penalties that may prohibit the H-4 from staying in the country and eventually
       getting a green card.

       The agency is currently approving H-1B visa extension for very short periods. Even if the

H-4 EAD was approved contemporaneously with the primary petition, it would only be good for

the validity period (one day, weeks, months). This requires the H-4 spouse to immediately stop

working when the underlying H-1B ends. It also requires the H-4 spouse to pay repeated

application fees just to maintain the hope of working.

       To put it in perspective, assuming the agency approved an H-1B extension for 12 months,

the H-4 would have to wait up to 8 months for their extension approval before they apply for an

EAD. Given that the wait time for an EAD is up to 5 months, the H-4 spouse would have paid

$410 for a benefit they will never get.

       The agency is breaking up the adjudications process and slow rolling adjudications to

prohibit H-4 spouses from receiving a lawful benefit.

       These examples demonstrate a coordinated and systematic, bad faith attack on the targeted

employers and their IT professional H-1B employees. The agency created a series of changes that

allow it to remove these H-1B holders from the US economy. This is in direct contradiction of

Congress’s intent when creating and amending the H-1B statutory authority. Plaintiffs have made

a sufficient showing of agency bad faith or affirmative misconduct to warrant discovery.



                   IV.    The Agency believes individual delay suits are the
                           sole remedy for its unreasonable delays.


       At the May 9, 2019 hearing this Court asked the Agency the appropriate remedy for an

unreasonably delayed adjudication. Arg. Transcr. 25-28. The Agency responded by answering:



                                                17
        Case 1:18-cv-02350-RMC Document 21 Filed 05/30/19 Page 18 of 25



“courts can . . . certainly compel agency . . . action unlawfully withheld.” Id. at 25:20-24. This

Court deemed this answer unsatisfactory:

       So you’re going to send us back, each of these employers back to individual
       lawsuits. Every single time. I mean, sir, that is not a satisfactory answer. You had
       better come up with something better than that. This is too generic a problem for
       the answer to be that anybody adversely affected has to file independent lawsuits.
       Lawsuits cost time and money.

       The government does not have the strength of power to say to its citizenry, you
       must sue us each and every time. So now you give me a right answer, tell me whit
       it is impossible for the agency to evaluate a labor certification and authorize a visa
       in 30 days or less?

                                          •       •       •

       . . . if the remedy is, as you suggest and this is what the agency wants you to say,
       then you have to say that the plaintiffs can sue each and every time. That may be
       the agency’s position and you are the agency’s lawyer and it’s not — I can’t say
       it’s illegal for them to take that position. It may be wrong, it may not be consistent
       with the law, but I can’t say it’s criminal. So you’re entitled to express their opinion
       what they want you to say with your advice.

Id. at 25:25 - 26:11, 27:8-15. The Agency’s supplemental briefing provides no alternative remedy

for employers dealing with delayed adjudications. Instead, it foreshadows its defense against

individual unreasonable delay lawsuits. Gov’t Resp. at 10-13. The only inference this Court (and

Plaintiffs) can draw from the Agency’s supplemental brief is that the Agency’s position is that the

sole remedy for unreasonable delays in H1B visa adjudications is individual lawsuits in federal

district courts. This answer remains unsatisfactory, especially in light of the Agency’s secondary

argument that delay lawsuits will always fail as a matter of law.



                          V.      The Agency cannot justify its delays.


       After identifying individual suits as the sole remedy for unreasonable adjudication delays,

the Agency goes on to argue that every such suit would fail as a matter of law. Gov’t Resp. at 10-

                                                 18
          Case 1:18-cv-02350-RMC Document 21 Filed 05/30/19 Page 19 of 25



14. It argues that the delays are due to a lack of resources, and it uses one declaration to support

its claimed lack of resources. But the Agency’s declaration is demonstrably unreliable, rendering

its claims of lack of resources equally unreliable.

         The Agency attached a declaration from the Chief of Service Center Operations, Donald

Neufeld. Mr. Neufeld attributes the 200% increase in H-1B processing times in 2018 to an

insufficient number of adjudicators and increase in volume. [ECF No 20-1]. This Court cannot

rely on Mr. Neufeld’s declaration because it contradicts other publicly available statistics.

         First, Mr. Neufeld’s numbers do not compare with the publicly available Form I-129

receipts and processing times. Form I-129 is used to apply for nonimmigrant worker visa petitions

for E-2 CNMI, H-1B, H-2A, H-2B, L-1A, L-1B, L-2, O, P, Q-1, and R-1. The agency reports the

average number of months the agency takes to adjudicate all visa categories using that form.

According to the agency, its historical processing time for Forms I-129 are:
                          FY 2015 FY 2016               FY 2017        FY 2018         FY 2019
    I-129 Non-Immigrant 0.6        0.6                  0.6            0.6             0.7
    Petition     (Premium (Months)
    filed) 7
    I-129 Non-Immigrant 2.3        5.5                  4              3.5             4.3
    Petition (non Premium
    filed)




7
    https://egov.uscis.gov/processing-times/historic-pt (accessed May 29, 2019).
                                                 19
          Case 1:18-cv-02350-RMC Document 21 Filed 05/30/19 Page 20 of 25



         The agency also discloses the total number of Forms I-129 submitted and selected for

adjudication each fiscal year. According to the agency it processed petitions in the following

numbers:


    Category8      FY 2015        FY 2016          FY 2017         FY 2018          FY 2019 (up
                                                                                    to Dec 2018)
    E-2 CNMI      Data Not Publicly Available
    H-1B          368,163        398,803         403,155         418,790         60,000
    H-2A          14,162         10,262          11,498          13,440          2,464
    H-2B          70,179*        85,202*         84,037*         Data Not Publicly Available
    L-1A, L-1B    40,198         41,755          42,807          41,293          9,761
    O9            21,489         23,876          24,294          25,200          5,852
    P             Data Not Publicly Available
    Q-1           Data Not Publicly Available
    R-1           8,514          8,201           8,366           8,480           2,029
        10
    TN            7,032          6,857           7,479           8,205           1,559
    Total         483,643        509,636         526,435         551,021         87,971
    (including E-
    2, P, and Q
    petitions)
    *USCIS does not publish number of H-2B petitions submitted, only those approved.


         When all Form I-129 visa categories are combined the average processing time does not

appear to be particularly egregious. However, the averages hide the fact that delays in adjudication

are not felt across all visa categories. At the time motions were submitted in the case, the

processing times were taking up to 12.5 months. As of May 30, 2019, Form I-129 H-1B processing

times at the Vermont Service Center are taking up to14.5 months.




8
  Citations to these numbers is included in the appendix.
9
 https://www.uscis.gov/sites/default/files/USCIS/Resources/Reports%20and%20Studies/Immigr
ation%20Forms%20Data/BAHA/non-immigrant-worker-rfe-h-1b-quarterly-data-fy2015-fy2019-
q1.pdf
10
   https://www.uscis.gov/sites/default/files/USCIS/Resources/Reports%20and%20Studies/Immigr
ation%20Forms%20Data/BAHA/non-immigrant-worker-rfe-h-1b-quarterly-data-fy2015-fy2019-
q1.pdf
                                                20
        Case 1:18-cv-02350-RMC Document 21 Filed 05/30/19 Page 21 of 25



       In order to balance out the averages for all visa types utilizing Form I-129, processing times

for all other nonimmigrant visa categories are necessarily much lower than the average, and

consequently much lower than the targeted employer’s H-1Bs. As seen in the table above, total

petitions adjudicated for Fiscal Years 2015-2019 indicate consistent and modest increases. Mr.

Neufeld’s assertion that insufficient manning caused the 200% increase in H-1B processing times

cannot be justified by the numbers.

       The numbers do not show an increase in petitions that justifies a 200% increase in H-1B

processing times. For instance, from FY 2016 to 2017 Form I-129 petitions increased 3.29% and

processing times decreased 27.27%. In FY 2017 to 2018 Form I-129 petitions increased 4.67%

and processing times decreased 12.5%. 11 Yet Mr. Neufeld attributes a 200% increase in only H-

1B processing times to this same 4.67% increase in all Form I-129 petitions. The numbers do not

agree with the declaration.

       A. The Declaration is Inconsistent with Published Records Regarding the Agency’s
          Efforts to Combat the Backlog.


       Second, Mr. Neufeld also discussed the efforts his division has undertaken to combat the

H-1B backlog, including training new employees, and increasing the number of locations where

petitions are adjudicated. However, according to the agency’s FY 2016 report to Congress these

actions began in 2016. USCIS Service Center Operations, Fiscal Year 2016 Report to Congress,

pg. 7 and 8 (January 18, 2017). https://www.dhs.gov/sites/default/files/publications/USCIS%20-

%20USCIS%20Service%20Center%20Operations.pdf. (accessed May 29, 2019).




 Curiously, in FY 2017 to 2018, the increase in H-1B petitions was slower than the overall
11

Form I-129 increase, registering at 3.88%
                                                21
        Case 1:18-cv-02350-RMC Document 21 Filed 05/30/19 Page 22 of 25



       He also notes that “H-1B petitions are generally eligible for Premium Processing Service.”

Doc’t 20-1, ¶ 9. That premium service guarantees a decision on the petition within 15 days for a

fee of $1,410. Id. ¶ 10. Mr. Neufeld continues on to say “[d]uring certain periods, USCIS has

suspended premium processing service.” Id. ¶ 11. He provides no examples of when the agency

has taken this measure. The only known instances where the agency has suspended premium

processing occurred in the last two years, with the agency prohibiting only H-1B petitions from

utilizing the premium service starting in March 2017 and March 20, 2018. 12 This effectively

precluded all initial H-1B visas from premium processing. The agency expanded and prolonged

this ban on H-1B visas using premium processing on August 28, 2018. 13

       On March 11, 2019, only after targeted employers FY 2019 H-1B cap petitions had been

unadjudicated for almost a year, did USCIS grant employers the privilege of paying premium

processing and getting a decision within 15 days. 14 Thus, while the agency claims to have been

taking all measures to expedite the adjudication of H-1B petitions, the facts indicated they intended

to slow the process down by eliminating premium processing, issuing RFEs to targeted companies,

and obstructing the program.

       B. The Agency Cannot Blame Personnel Levels for Delays.

       Finally, Mr. Neufeld’s comments about resources are belied by the Agency’s most recent

assessment of the man-hours it takes to actually adjudicate a Form I-129. In 2016, the agency




12
   https://www.uscis.gov/archive/uscis-will-temporarily-suspend-premium-processing-all-h-1b-
petitions (accessed May 29, 2019).
https://www.uscis.gov/news/alerts/uscis-will-temporarily-suspend-premium-processing- fiscal-
year-2019-h-1b-cap-petitions (accessed May 29, 2019).
13
   https://www.uscis.gov/news/uscis-extends-and-expands-suspension-premium-processing-h-
1b-petitions-reduce-delays (accessed May 29, 2019).
14
   https://www.uscis.gov/news/alerts/uscis-resumes-premium-processing-all-h-1b-petitions
(accessed May 29, 2019).
                                                 22
        Case 1:18-cv-02350-RMC Document 21 Filed 05/30/19 Page 23 of 25



conducted notice and comment rulemaking and adjusted its fees to increase per petition revenue.

Final Rule, 81 Fed. Reg. 73292 (October 24, 2016). In setting the current fee for a Form I-129

adjudication the agency noted that service wide the average time spent adjudicating a petition for

nonimmigrant worker was 0.83 hours, or 49.8 minutes. Proposed Rule, 81 Fed. Reg. 26903, 26925

(July 5, 2016). At the time the Final Rule was promulgated the agency had 3,441 adjudicators

working in four service centers across the country. USCIS Service Center Operations, Fiscal Year

2016 Report to Congress, pg. 7 and 8 (January 18, 2017). Vermont and California Service Centers

accounted for the vast majority of H-1B adjudicators with Texas and Nebraska Service Centers

beginning to handle some of the volume. Id.

       The Vermont (1,021 employees) and California (943 employees) Service Centers

accounted for the vast majority of H-1B adjudications in FY 2015, 2016, and into FY 2017. Id.

These employees processed all Form I-129s, including H-1B petitions, at an average rate of one

per 0.83 hours, or 49.8 minutes. Assuming the agency did not allow overtime for adjudicators

(which on information and belief the agency pays overtime to handle backlogs and cap H-1B

petitions), based upon the agency’s published time requirement for Form I-129 adjudications (0.83

hours per petition) working 8 hour days, 40 hour weeks, and 52 week years, adjudicators at the

Vermont and California Service Centers could adjudicate all Form I-129, not just H-1B, petitions

filed annually as seen below:

 1,000 employees assigned to Form I-129 500 employees assigned to Form I-129
 Adjudication can adjudicate            Adjudication can adjudicate
 830 I-129s an hour.                    500 employees can process 415 I-129s an hour

 6640 in a day                                    3,320 in a day

 33,200 in a week                                 16,600 in a week

 1,726,400 in a 52 week year.                     863,200 in a 52 week year


                                               23
        Case 1:18-cv-02350-RMC Document 21 Filed 05/30/19 Page 24 of 25



       Based on the above data, Mr. Neufeld’s declaration that personnel constraints caused

massive delays in the adjudication of approximately 400,000 H-1B petitions (but not other visa

categories using Form I-129) seems to be factually unsupportable.

       Mr. Neufeld’s declaration is insufficient to address this Court’s concerns about the delays

because it contradicts the Agency’s own publications. It is clear this declaration was created for

purposes of litigation and intended to support the Agency’s claims at all costs (even to the truth).

Because the Plaintiffs have identified very serious problems with the declaration, this Court should

allow Plaintiffs to use discovery to identify the actual facts on the ground. At a minimum, it should

allow Plaintiffs to take a Rule 30(b)(6) deposition of the Agency. This will be the only way to get

answers for the unreasonable delays H1B employers are facing.

May 30, 2019                                  Respectfully Submitted,

                                              s/Jonathan D. Wasden
                                              JONATHAN D. WASDEN
                                              5616 I. OX Road, PO BOX 7100
                                              FAIRFAX STATION, VA 22039
                                              (P) 703.216.8148
                                              (F) 703.842.8273
                                              jdwasden@economic-immigration.com
                                              MSB 100563
                                              DDC MS0011

                                              s/Bradley B. Banias
                                              BRADLEY B. BANIAS
                                              Barnwell, Whaley, Patterson & Helms, LLC
                                              288 Meeting Street, Suite 200
                                              Charleston, South Carolina 29401
                                              (P) 843.577.7700
                                              (F) 843.577.7708
                                              SC Bar No.: 76653
                                              D.D.C. No.: SC0004

                                              Attorneys for Plaintiff




                                                 24
        Case 1:18-cv-02350-RMC Document 21 Filed 05/30/19 Page 25 of 25




                                CERTIFICATE OF SERVICE

       I declare that I filed the foregoing on the court’s electronic filing system, which

forwarded an electronic copy to all counsel of record.

May 30, 2019                                  Respectfully submitted,

                                              s/Jonathan D. Wasden
                                              JONATHAN D. WASDEN
                                              5616 I. OX Road, PO BOX 7100
                                              FAIRFAX STATION, VA 22039
                                              (P) 703.216.8148
                                              (F) 703.842.8273
                                              jdwasden@economic-immigration.com
                                              MSB 100563
                                              DDC MS0011
                                              Attorneys for Plaintiff




                                                25
